Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel claims 8-15.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Brown et al. (US Pub. No.: 2019083177 A1) being the closest prior art of reference disclose attaching soft tip (3) to fiber (1) via cladding, welding or a compression fit (Fig. 1; ¶0027).
Brain Hanley (US Pub. No.: 2009/0287200 Al) discloses method of attaching capillary (536) onto buffer layer (530) by applying epoxy (558).
However, the cited prior art of references alone or in combination fails to discloses or provide any motivation of "...welding small bands of compatible tubing or material to the first structure to create raised structures or ribs; and mechanically linking the second structure . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/VISHAL I PATEL/Primary Examiner, Art Unit 1746